Citation Nr: 1025615	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-37 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to assistance in acquiring specially adapted 
housing or a home adaptation grant.

2.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance (A&A) or being housebound.


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1970.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from August 2007 and February 2009 rating decisions, in 
which the RO denied the Veteran's claims for assistance in 
acquiring specially adapted housing or a home adaptation grant 
and for SMC based on the need for A&A or being housebound, 
respectively.  The Veteran perfected an appeal to the first issue 
in October 2008 and to the second issue in March 2010.

The issue of entitlement to service connection for 
erectile dysfunction as secondary to medication taken for 
service-connected posttraumatic stress disorder (PTSD) has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of entitlement to SMC based on the need for A&A or 
being housebound is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not result in 
the loss of use of both lower extremities, the loss of use of a 
lower and a upper extremity, or the loss of use of a lower 
extremity which so affects the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or blindness in both eyes plus the 
anatomical loss or loss of use of one lower extremity.

2.  The Veteran is not blind, and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both knees 
or one or both hips, or loss of use of either hand or either foot 
as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for specially adapted housing assistance or a 
special home adaptation grant are not met.  38 U.S.C.A. §§ 2101, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.809, 3.309a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  The requirements apply to all five 
elements of a service connection claim: veteran status, existence 
of a disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a July 2007 pre-rating letter, the RO provided 
notice to the Veteran regarding the information and evidence 
needed to substantiate a claim for specially adapted housing and 
a special home adaptation grant, the information and evidence 
that must be submitted by the Veteran, and the information and 
evidence that will be obtained by VA.  This letter also asked the 
Veteran to send any evidence in his possession that pertained to 
his claim and informed the Veteran that it would be his 
responsibility to make sure that VA received any evidence not in 
the possession of a Federal department or agency that was 
relevant to the claim.  This letter did not inform the Veteran of 
the five elements of a service connection claim; however, the 
claimant has not been prejudiced by such.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Specifically, none of the five elements 
in a service connection claim is relevant to the Veteran's claim 
for specially adapted housing or a special home adaptation grant.  

Thus, for all intents and purposes, all notice requirements were 
met, and to the extent that they were not, the Veteran has not 
been prejudiced.  Further, the August 2008 statement of the case 
(SOC) and the March 2009 supplemental (SOC) (SSOC) reflects the 
RO's readjudication of the claim after providing the Veteran with 
notice and with a VA examination in January 2009.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as in an SOC or SSOC is sufficient to cure a 
timing defect).  Thus, all notice requirements were met.

In this regard, the Board notes that following the issuance of 
the March 2009 SSOC, the Veteran underwent a VA neurological 
examination in November 2009 and a VA sleep study in February 
2010, to ascertain whether he has obstructive sleep apnea 
secondary to his PTSD.  As this information is either not 
relevant or redundant of the evidence of record at the time of 
the last SSOC, the Board finds that remanding the case back for 
the issuance of an SSOC or seeking a waiver of RO consideration 
under 38 C.F.R. § 20.1304 (2009) is not necessary before 
proceeding with adjudication of the issue decided herein.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consists of the Veteran's VA 
treatment records, an examination report, and various statements 
made by the Veteran and his representative, on his behalf.  In 
summary, the pertinent provisions of the VCAA have been 
satisfied.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102 (2009).  

II. Analysis

The Veteran asserts he is entitled to specially adapted housing 
or a special home adaptation grant due to the medications that he 
takes for his service-connected disabilities-Fluoxetine HCL, 
Alprazolam, Hydroxyzine Pamoate, Mirtazapine, Seroquel, Zolpidem 
Tartare.  He argues that his medications make him dizzy and 
sleepy most of the time; that his wife and daughter care for him, 
dispensing medication, helping him with bathing and shaving, 
etc.; and that, because of his medications, he is unsteady on his 
feet and therefore needs safety bars, ramps, etc.

Specially adapted housing is available to a veteran who is 
entitled to compensation for permanent and total disability due 
to: (1) loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of use of 
one lower extremity; or (3) loss or loss of use of one lower 
extremity together with residuals of organic disease or injury 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, canes, 
or a wheelchair; or (4) loss or loss of use of one lower 
extremity together with the loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, canes, 
or a wheelchair.  The disability must have been incurred or 
aggravated as the result of active military, naval or air service 
after April 20, 1898.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 
3.809(a) and (b).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a special 
home adaptation grant.  In order to establish entitlement to a 
certificate of eligibility for a special home adaptation grant, 
it must be shown that the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring specially 
adapted housing under 38 C.F.R. § 3.809, and that he is entitled 
to compensation for permanent and total service-connected 
disability which (1) is due to blindness in both eyes with 5/200 
visual acuity or less, or (2) includes the anatomical loss or 
loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 
3.809a.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, etc. in the 
case of the hand, or balance, propulsion, etc., in the case of a 
foot, could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. § 3.350(a)(2) (2009).

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute 
loss of use of a foot or hand are extremely unfavorable ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 inches 
or more.  Also considered as loss of use of a foot under 38 
C.F.R. § 3.350(a)(2) is complete paralysis of the external 
popliteal (common peroneal) nerve and consequent foot drop, 
accompanied by characteristic organic changes, including trophic 
and circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2) 
and 4.63 (2009).  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, 
complete paralysis also encompasses foot drop and slight droop of 
the first phalanges of all toes, an inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction of the foot, weakened 
adduction of the foot, and anesthesia covering the entire dorsum 
of the foot and toes.

By way of background, the Veteran is service connected for 
posttraumatic stress disorder (PTSD), rated as 100 percent 
disabling, and for residuals of a chip fracture of the right 
elbow, rated as noncompensable.  These ratings have remained 
unchanged since December 1, 1998.

The Board has carefully reviewed the evidence of record, but 
finds that overall evidence does not support a finding that the 
Veteran meets the criteria for specially adapted housing or 
special home adaptation grant based upon his service-connected 
disabilities.

During a January 2009 VA examination, the Veteran complained of 
dizziness for 14 years that was getting progressively worse, 
noting that when he stands up quickly, he feels dizzy.  Although 
he has nonservice-connected diabetes mellitus type 2, he has no 
history of retinopathy or blurred vision nor does the Veteran 
allege that he is blind or has permanent impairment of vision of 
both eyes.  His visual acuity is better than 5/500 in both eyes.  
The Veteran reported that he falls when he goes out to the bank 
or store; that his wife or daughter have helped him bathe for 
many years; that he can walk up steps at his bi-level house, 
although it takes him a while, 15 to 20 minutes; that he cannot 
stand for a prolonged period of time because of back pain; that 
his wife shaved him that day; and that he cannot be alone at home 
because he might leave the gas on due to his PTSD.  On a typical 
day, he listens to CDs, calls his friend, or goes to the corner 
store or the VA clinic.  The Veteran can feed himself but has 
difficulty putting on his shoes and socks because of back pain.  
The Board notes that the Veteran is not service connected for a 
back disorder.  He has a history of a right elbow fracture, for 
which he is service-connected, without any residual functional 
impairment.  On examination, the Veteran walked with a cane and 
was able to move all extremities.

Contrary to the Veteran's allegations, VA treatment records 
reflect that the Veteran denied any side effects due to his 
psychiatric medications (February 2008); that, although left 
lower extremity weakness was noted as questionable in October 
2008, it was due to the Veteran's lack of cooperation; and that 
the Veteran was able to perform self care/activities of daily 
living independently (December 2008).  

Essentially, the preponderance of the evidence fails to show that 
the Veteran's two service-connected disabilities-PTSD and 
residuals of a chip fracture of the right elbow-have resulted in 
the loss, or loss of use, of any extremity which affects 
functions of balance and/or propulsion so as to prevent 
locomotion without an assistive device; or blindness in both eyes 
plus the anatomical loss or loss of use of one lower extremity.  
Stated differently, no medical professional has indicated that 
the Veteran's service-connected disabilities meet the criteria 
necessary for specially adapted housing.  As the criteria of 38 
U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809(b) are controlling, 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing cannot be granted, given the 
Veteran's service-connected disability status at this time.

Similarly, with regard to entitlement to a certificate of 
eligibility for assistance in acquiring special home adaptation, 
neither the Veteran alleges nor the evidence shows that he is 
entitled to compensation for permanent and total disability which 
(1) is due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of both 
hands.  Service connection has not been granted for blindness, 
nor is service connection in effect for the loss of use of an 
upper extremity.  Thus, the Board finds that entitlement to 
benefits under the provisions of 38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809a also cannot be granted.  

In reaching each of the above conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, absent competent, probative evidence to 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

Finally, the Board notes that, even if the rule changes proposed 
in December 2009, were implemented, they would not change the 
outcome, as they extend eligibility to members of the Armed 
Forces serving on active duty who have a qualifying disability, 
would add "a severe burn injury" to the list of qualifying 
disabilities, and would treat qualifying additional disability 
under 38 U.S.C.A. § 1151 as if it were a service-connected 
disability.  See 74 Fed. Reg. 67,145-67,149 (Dec. 18, 2009).



ORDER

The claim for assistance in acquiring specially adapted housing 
or a home adaptation grant is denied.


REMAND

As noted above, in a February 2009 rating decision, the RO denied 
entitlement to SMC based on the need for A&A or being housebound.  
In response to a March 2009 notice of disagreement (NOD), the RO 
issued an SOC on March 12, 2010.  On May 20, 2010, the RO 
received from the Veteran's attorney a VA Form 21-4138 dated 
March 22, 2010, stating that it was an official NOD to the recent 
denial of the Veteran's claim for A&A or being housebound, and 
accompanied by a VA Form 9 also dated March 22, 2010, on which 
box 9.A. was checked, indicating that the Veteran wanted to 
appeal all of the issues listed on the SOC and any SSOCs that the 
RO sent him.  The Board construes this VA Form 9 as a timely-
filed substantive appeal with regard to the denial of entitlement 
to SMC based on the need for A&A or being housebound.  The 
Veteran specifically indicated, on the VA Form 9, that he also 
wanted a Decision Review Officer (DRO) hearing.  There is no 
indication in the record that the DRO hearing has been scheduled 
or that the Veteran has withdrawn his request for a hearing.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 C.F.R. § 20.904(a)(3) (2009) 
(Board decision may be vacated when there is a prejudicial 
failure to afford an appellant a personal hearing).  Since the RO 
schedules such hearings, a remand of this matter to the RO is 
required.



Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a DRO 
hearing at the RO at the earliest 
available opportunity.  The RO should 
notify the Veteran and his attorney of the 
date and time of the hearing.  After the 
hearing is held, or if the Veteran fails 
to report for the hearing or withdraws the 
hearing request, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


